DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al. (US pub 20140209979).
	With respect to claim 1, Lau et al. teach a structure comprising (see figs. 1-2 and associated text, para 0005, 0006, 0007, claims, and tables 1 and 2): 
a substrate (n type silicon (100) substrate); 
a prelayer (undoped LT-GaAs, nucleation) over the substrate; 
a barrier layer (undoped HT-GaAs, buffer 1) over the prelayer, the barrier layer includes one of GaAs and InGaAs; and 
a channel layer (undoped Ga0.47In0.53As, channel) over the barrier layer.  
With respect to claim 3, Lau et al. teach the channel layer is disposed within a transistor. 


1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al. (US pub 20140209979).
	With respect to claim 1, Lau et al. teach a structure comprising (see figs. 1-2 and associated text, para 0005, 0006, 0007, claims, and tables 1 and 2): 
a substrate (n type silicon (100) substrate); 
a prelayer (buffer 4) over the substrate; 
a barrier layer (buffer) over the prelayer, the barrier layer includes one of GaAs and InGaAs; and 
a channel layer (undoped Ga0.47In0.53As, channel) over the barrier layer.  
With respect to claim 3, Lau et al. teach the channel layer is disposed within a transistor. 
With respect to claim 5, Lau et al. teach the prelayer includes arsenic.  

Claim(s) 6, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al. (US pub 20140209979).
	With respect to claim 6, Lau et al. teach a structure comprising (see figs. 1-2 and associated text, para 0005, 0006, 0007, claims, and tables 1 and 2): 
	a substrate (n type silicon (100) substrate); 
a prelayer (undoped LT-GaAs, nucleation) formed over the substrate at a temperature; 
a barrier layer (undoped HT-GaAs, buffer 1) over the prelayer; and 
a channel layer (undoped Ga0.47In0.53As, channel) over the barrier layer.     
	How the prelayer is formed (by graded temperature) over the substrate has not been given patentable weight since the claim is directed to a device.
 the channel layer includes AlSb or III-V material. See para 0031.
With respect to claim 9, Lau et al. teach the channel layer includes AlGaSb or III-V material. See para 0031.
With respect to claim 10, Lau et al. teach the channel layer includes AlInSb or III-V material. See para 0031.
With respect to claim 11, Lau et al. teach the channel layer includes InAs or III-V material. See para 0031.

Claim(s) 12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al. (US pub 20140209979).
	With respect to claim 12, Lau et al. teach a structure comprising (see figs. 1-2 and associated text, para 0005, 0006, 0007, claims, and tables 1 and 2): 
a substrate (n type silicon (100) substrate);
a prelayer (undoped LT-GaAs, nucleation) over the substrate; 
a barrier layer (undoped HT-GaAs, buffer 1) over the prelayer; and 
a channel layer over the barrier layer, the channel layer including a heterostructure comprising InAs or III-V (see para 0031).
 With respect to claim 14, Lau et al. teach the channel layer includes AlSb or III-V material. See para 0031.
With respect to claim 15, Lau et al. teach the channel layer includes AlGaSb or III-V material. See para 0031.
With respect to claim 16, Lau et al. teach the channel layer includes AlInSb or III-V material. See para 0031.
With respect to claim 17, Lau et al. teach the channel layer includes InAs or III-V material. See para 0031.
the channel layer is disposed within a transistor.  
With respect to claim 20, Lau et al. teach the prelayer includes arsenic.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US pub 20140209979) as applied to claims 1 and 3 above, and further in view of Miki (US pub 20070243414).
With respect to claim 4, Lau et al. fail to teach doping the barrier layer with n-type dopant.
Miki teaches doping a barrier layer with n-type dopant. See para 0051.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Miki into the device of Lau et al. to achieve lowering the forward driving voltage. See para 0051.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US pub 20140209979) as applied to claims 1 and 3 above, and further in view of Koo et al. (US pub 20110279146).
With respect to claim 2, Lau et al. fail to teach the channel layer includes an InAs layer sandwiched between two layers with different composition than InAs.

It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Koo et al. into the device of Lau et al. to achieve high electron mobility. See para 0040.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US pub 20140209979) as applied to claims 6, 8, 9, 10, and 11 above, and further in view of Koo et al. (US pub 20110279146).
With respect to claim 7, Lau et al. fail to teach the channel layer includes an InAs layer sandwiched between two layers with different composition than InAs.
Koo et al. teach a channel comprises of an InAs layer sandwiched between Ga layers. See para 0040.  
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Koo et al. into the device of Lau et al. to achieve high electron mobility. See para 0040.


 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US pub 20140209979) as applied to claims 12, 14-18, and 20 above, and further in view of Koo et al. (US pub 20110279146).
With respect to claim 13, Lau et al. fail to teach the channel layer includes an InAs layer sandwiched between two layers with different composition than InAs.
Koo et al. teach a channel comprises of an InAs layer sandwiched between Ga layers. See para 0040.  
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Koo et al. into the device of Lau et al. to achieve high electron mobility. See para 0040.


19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US pub 20140209979) as applied to claims 12, 14-18, and 20 above, and further in view of Miki (US pub 20070243414).
With respect to claim 19, Lau et al. fail to teach doping the barrier layer with n-type dopant.
Miki teaches doping a barrier layer with n-type dopant. See para 0051.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Miki into the device of Lau et al. to achieve lowering the forward driving voltage. See para 0051.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814